Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al. (US 2015/0155165).
Regarding claim 1, Hata discloses a method for producing a semiconductor device, the method comprising:
a step of bonding a chip to a SOI (Silicon on Insulator) wafer (150), the chip (106/126/128) being formed of a III-V group compound semiconductor (106) and including a substrate (126) and a first semiconductor layer (128) [Figs. 20-23]; and
a step of removing the substrate and the first semiconductor layer from the chip after the step of bonding [Fig. 24],
wherein the first semiconductor layer has a tensile strain [paragraphs 0087 and 0123], and the SOI wafer and the chip are heated to a first temperature in the step of bonding and are cooled to a second temperature lower than the first temperature after the step of bonding [paragraphs 0099,0100, and 0106].
Regarding claim 7, Hata discloses a semiconductor device comprising:
a SOI (Silicon on Insulator) wafer (150) [Figs. 20-23], and

wherein the chip (106/126/128) is formed of a III-V group compound semiconductor (106) and includes a semiconductor layer (128) having a tensile strain [Figs. 20-23 and paragraphs 0087 and 0123].
Regarding claim 10, Hata discloses wherein the semiconductor layer in the chip is at least one of a superlattice layer forming a bonding interface with the SOI wafer and a contact layer (128) forming a surface of the chip [Figs. 22-23].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2015/0155165) in view of Suzuki et al. (US 9431793).
Regarding claims 2 and 8, Hata discloses a laminate of different materials including an active layer [paragraph 0087]. However, Hata does not explicitly discloses an active layer having a compressive strain or tensile/compressive strains.
Suzuki teaches an active layer having a compressive strain and a tensile strain [col. 5, lines 56-68].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Hata by including an active layer KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Claim 3-6 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2015/0155165) in view of Sato Tomonari et al. (JP 2015/156440 A).
Regarding claim 3, Hata does not discloses wherein the substrate of the chip includes an indium phosphide.
Sato Tomonari teaches wherein the substrate (11) of the chip includes an indium phosphide [Fig. 1 and See Description of Embodiments].
Regarding claim 6, Sato Tomonari teaches wherein the step of removing the substrate and the first semiconductor layer comprises a step of etching the substrate (11), and the first semiconductor layer is an etching stop layer (12) [Fig. 1 and See Description of Embodiments].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Hata A by including an indium KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claims 4 and 9, the selection of the thickness of the substrate and the thickness/strain relation is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).
Regarding claim 5, Hata discloses wherein the first temperature is 100 °C or more, and the second temperature is 50 °C or less [paragraphs 0099, 0100, and 0106]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/           Primary Examiner, Art Unit 2815